Citation Nr: 1142743	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from April 1977 to October 1980.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the RO which, in part, denied service connection for tinnitus.  

In September 2010, the Board denied service connection for tinnitus and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2011 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the issue for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  In the JMR, it was argued, in essence, that the August 2007 VA audiologist's opinion relied upon by the Board in denying the Veteran's claim for hearing loss was inadequate.  Specifically, that the VA audiologist's failed to explain the medical significance of the "temporal distance" between the onset of the Veteran's hearing loss and the relationship between the conceded in-service acoustic trauma and tinnitus.  Also, that the examiner failed to include an explanation as to the "impact" of the in-service acoustic trauma upon the development of tinnitus by the Veteran.  

Historically, service connection for defective hearing of the left ear was established by the RO in December 1993, on the basis that the service treatment records clearly showed a hearing loss in the left ear for VA purposes in service.  The RO denied service connection for hearing loss of the right ear because the audiometric findings during service did not show a hearing loss for VA purposes at the time of discharge, and because the Veteran had failed to report for a VA audiological examination scheduled in connection with his claim in 1993.  

Service connection was subsequently established for the right ear in September 2007, based on an August 2007 VA audiological examination which showed defective hearing in the right ear.  Although the audiologist indicated that the Veteran had a hearing loss for VA purposes in the right ear at the time of his service separation examination, the Board notes that a separation examination was not conducted, and that the audiologist was most likely referring to a January 1980 audiological report.  Although subsequent audiological examinations in February 1980 and a service reserve examination in October 1981 did not show a hearing loss in the right ear for VA purposes, the service records did reflect a shift in audiometric thresholds consistent with a hearing loss under the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the audiologist's conclusion was not inconsistent with the service records.  

Concerning the claim for tinnitus, the VA audiologist in August 2007 concluded that, based on the absence of any complaints, findings or diagnosis of tinnitus in service, and the Veteran's self-reported history that his tinnitus began after service (Veteran reported on VA examination in 1993, that his tinnitus began about five year earlier), his tinnitus was not related to acoustic trauma in service.  Although the audiologist noted that noise-induced hearing loss occurs at the time of exposure and not after it has ceased, she did not offer any explanation as to the onset of tinnitus relative to noise exposure or the cessation thereof, or any discussion as to the relationship between noise-induced hearing loss and tinnitus.  

While the Board is cognizant of the difficulty in rendering an opinion as to the etiology of the Veteran's current tinnitus, the audiologist, as a specialist in the field of hearing loss, must consider all available evidence, including the Veteran's history of noise exposure in service and subsequent thereto, as well as any medical conditions or medications that may cause or contribute to the onset of tinnitus, and attempt to address that question.  If the audiologist is unable to render an opinion, he or she must include a discussion of all relevant facts and an explanation as to why an opinion would be speculative.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should be scheduled for a VA audiological examination to determine, if feasible, the nature and etiology of his current tinnitus.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probably) that any existing tinnitus is related to an event, injury or disease in service, to include conceded exposure to loud noise?  

A clear rationale for any opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

